Citation Nr: 1213134	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  08-29 836A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for residuals of a head injury to include headaches.

3.  Entitlement to service connection for a cervical spine disability to include as secondary to a service-connected right shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to April 1971

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2007 and February 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The October 2007 rating decision, in part, denied a rating in excess of 50 percent for PTSD.  The February 2008 rating decision, in part, denied service connection for a head injury and for spurs of the cervical spine.

The issues of entitlement to an evaluation in excess of 50 percent for PTSD and entitlement to service connection for residuals of a head injury to include headaches are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A cervical spine disability was not shown in service or within one year of service, and any current cervical spine disability is unrelated to service or a disease or injury of service origin, including a service-connected right shoulder disability.  


CONCLUSION OF LAW

A cervical spine disability was not incurred in or aggravated by service and is not proximately due to or a result of a service-connected right shoulder disability.  38 U.S.C.A. § 1110 (West 2002), 38 C.F.R. §§ 3.303, 3.310 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this case, the RO provided notice to the Veteran in an October 2007 letter
prior to the date of the issuance of the appealed February 2008 rating decision.  The October 2007 letter explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
 
The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of VA treatment records, private treatment records and the Veteran's May 2009 VA examination.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran as well as by his representative, on his behalf.  

The Board finds that no additional RO action to further develop the record on the claims is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

Service Connection Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service or active duty for training.  38 U.S.C.A. § 101, 106, 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection can be granted for certain diseases, including arthritis, if manifest to a compensable degree within one year of separation from active service.  Such diseases shall be presumed to have been incurred in service even though there is no evidence of disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service- connected disease or injury.  Such permits a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation to a nonservice- connected disability by a service- connected disability.  Id.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310(b). 

The Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Factual Background and Analysis

The Veteran contends that he incurred his cervical spine disability during active service.  Specifically, he claims that he injured his cervical spine in the same explosion in which he injured his service-connected right shoulder and sustained forehead lacerations.  He has contended alternatively that his service-connected right shoulder contributed to or caused his current cervical spine disability.

The Veteran's service treatment records demonstrate that the Veteran injured his right shoulder in an explosion aboard a ship in November 1968.  A December 1968 treatment note reported that the Veteran had some trouble with headaches and neck pain since reporting back to the ship.  The March 1971 separation examination was negative for complaints, treatments or diagnoses related to a cervical spine disability.

A July 2007 VA x-ray report noted that the Veteran had been having neck pain that radiated to his right shoulder and right arm for the "last few months." The diagnosis was degenerative joint disease.

An October 2008 VA hospital note indicated that the Veteran presented with severe neck pain and arm pain that he had been "going on for a while".  X-rays of the spine showed cervical spondylosis and an MRI showed a herniated disk, cervical stenosis and some global cervical spondylosis.

In October 2008, the Veteran underwent cervical disk fusion.

The Veteran underwent a VA examination in May 2009.  The Veteran reported that he started to have neck pain in the 2000s whose onset came on gradually.  There was no specific injury to his neck after service but he did have a right shoulder injury during service.  However, the examiner noted that the Veteran did not have a cervical injury during his time in service.  X-rays revealed degenerative joint disease in the lower cervical spine.  The examiner determined that the Veteran's current neck disability was less likely as not caused by or a result of his right shoulder trauma/injury.  He noted that the Veteran's service treatment records were very clear in noting that the Veteran had no acute neck injury from service.  Additionally, he did not have neck pain until recently in the past 5 years.  He also had a cervical spine x-ray in 1992 which only showed lordosis and it was not until 2007 that degenerative disc disease of the cervical spine was seen per the x-rays.  It was at this time that his neck symptoms really worsened.  The examiner noted that the Veteran's degenerative disc disease of the cervical spine occurred between 1992 and 2007 which was well after service.  The examiner also opined that the Veteran's cervical radiculopathy was not caused by his shoulder injury in service and was not related to his shoulder injury.  He concluded that the Veteran's radiculopathy was not due to the shoulder disability.

Considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for a cervical spine disability to include as secondary to a service-connected right shoulder disability is not warranted.

While the Veteran contends that his cervical spine disability was caused by the in-service trauma that injured his shoulder, or his service-connected right shoulder disability, the claim must still fail as the competent medical evidence shows that the Veteran's cervical spine disability is not related to service, to include as secondary to his right shoulder disability.  

The Board initially notes that the July 2007 diagnosis of degenerative joint disease of the cervical spine is the first evidence of arthritis.  Thus there has been no showing that the Veteran was diagnosed with arthritis to a compensable degree within one year of service.  Additionally, this time lapse between the conclusion of his military service and the onset of his symptoms provides compelling evidence against his claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board notes that the Veteran's service treatment records demonstrate that he suffered a right shoulder injury and forehead lacerations in an explosion which resulted in complaints of neck pain when he received treatment almost a month after the explosion.  However, this injury appeared to be acute as the treatment records were negative for any complaints or diagnoses of any cervical spine disorders and his March 1971 separation examination was also negative for complaints, treatments or diagnoses related to a cervical spine condition.  As noted above, he was also not diagnosed with a cervical spine disorder until many years after service as the May 2009 VA examiner noted that the Veteran's service treatment records were very clear in noting that the Veteran had no acute neck injury from service and he did not have neck pain until recently in the past 5 years.  The Veteran has also failed to show continuity of symptomatology during the many years since service to otherwise support this claim.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

Moreover, the only opinion addressing the etiology of the Veteran's cervical spine disability weighs against the claim. The May 2009 VA examiner reviewed the claims file and examined the Veteran when determining that the Veteran's cervical spine disability was not related to his time in service or his right shoulder injury.  The examiner noted that based on the Veteran's record, his degenerative disc disease of the cervical spine occurred between 1992 and 2007 which was well after service his cervical radiculopathy was not caused by his shoulder injury in service and was not related to his shoulder injury.  This opinion constitutes the only opinion to address the relationship between the Veteran's current cervical spine disability and service, and neither the Veteran nor his representative has identified, presented, or alluded to the existence of a contrary medical opinion- i.e., one that, in fact, establishes a relationship between a cervical spine disability and service, to include as secondary to his service-connected right shoulder disability.

As there is no competent opinion linking the current disability to service or a service-related disability, the preponderance of the evidence is, therefore, against the claim for entitlement to service connection for a cervical spine disability.

The Board has accordingly considered the lay evidence offered by the Veteran to VA in which he asserted his belief that his cervical spine disability is related to service.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); see also Espiritu v. Derwinski, supra.

To the extent that the Veteran's assertions are offered to establish a relationship between current claimed disabilities and service, such evidence must fail.  The matter of medical etiology, or relationship-the matter on which these claims turn-is within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is not shown to be other than a layperson without the appropriate medical training and expertise, he is not competent to render a probative (i.e., persuasive) opinion on a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, supra.  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Moreover, to the extent that the holding in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) can be interpreted to enable a lay person to speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg, the question of causation here involves a more complex relationship that the Veteran is not competent to address.  Hence, the lay assertions in this regard have no probative value.



ORDER

Entitlement to service connection for a cervical spine disability to include as secondary to a service-connected right shoulder disability is denied.


REMAND

Regarding the Veteran's claims for a rating in excess of a 50 percent for PTSD, the Board observes that the most recent VA examination in August 2008 for this disability is over 3 years old.  

Additionally, in his September 2009 substantive appeal, the Veteran noted that his PTSD had increased in severity.  

The Court has held that where the Veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (observing that where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).   

Therefore, to ensure that the record reflects the current severity of the Veteran's service-connected PTSD disability, a contemporaneous examination is warranted, with findings responsive to the applicable rating criteria.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous").

Regarding the Veteran's claim for service connection for residuals of a head injury to include headaches, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 
 
The Board notes that the Veteran's service treatment records demonstrate that in November 1968 he sustained a laceration to his forehead during hostile action.  

The Veteran underwent a VA examination in July 2009 for a traumatic brain injury.  The examiner diagnosed the Veteran with a laceration to his forehead in the remote past with residual headaches and no evidence of traumatic brain injury in the claims folder.  There was no evidence to warrant a diagnosis for memory or cognitive impairment due to laceration.  There was also no evidence to indicate loss of consciousness, psychological, cognitive or neurological deficit due to laceration.  

While the July 2009 VA examiner fond that there was no evidence of traumatic brain injury, he did diagnose the Veteran with a current disability of residual headaches from his laceration to his forehead.  However, no etiology was given.  

Given the facts noted above, the Board finds that the evidence currently of record is insufficient to resolve the claim for service connection for residuals of a head injury to include headaches disability and that further medical examination and opinions in connection with this claim is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Then, the RO/AMC should arrange for the Veteran to be scheduled for a VA examination by a psychiatrist or psychologist.  The claims files must be made available to and reviewed by the examiner.  All necessary tests and studies (to include psychological testing, if warranted) should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examination report should include a discussion of the Veteran's documented psychiatric history and should also address the Veteran's assertions regarding his psychiatric symptoms.  

The examination report should report the severity of the Veteran's PTSD in terms conforming to the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204 (1994).  The examiner should also render a multi-axial diagnosis, including assignment of a Global Assessment of Functioning (GAF) scale score that represents the level of impairment due to the Veteran's PTSD, and an explanation of what the score means.  The examiner should provide the rationale for all opinions expressed. 

3.  Schedule the Veteran for a VA examination to determine the existence, and if so, etiology of the residuals of a head injury to include headaches disability.  Based on a review of the record and an examination of the Veteran, the physician should offer an opinion as to whether the Veteran has a residuals of a head injury to include headaches disability and if so, whether it is at least as likely as not (50 percent probability or greater) that the disability or disabilities is/are related to service.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the physician for review of the case.  A complete rationale for any opinion expressed should be provided.

4.  Following the completion of any additional development deemed to be required, re-adjudicate the claims.  If any of the claims remain denied, issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


